DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          JOSEPH WORRELL,
                              Appellant,

                                     v.

                        MARCELLA WORRELL,
                             Appellee.

                               No. 4D14-1260

                           [August 12, 2015]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Lisa S. Small, Judge; L.T. Case No. 070007656DR.

   Joseph L. Worrell, West Palm Beach, pro se.

   Pamela Jo Bondi, Attorney General, and William H. Branch, Assistant
Attorney General, Tallahassee, for appellee Department of Revenue.

PER CURIAM.

   Appellant challenges an appeal of a post-dissolution Order on
Respondent’s Notice of Contest of Delinquency and Impending Judgment.
To the extent he claims that the delinquency is in error because of
fraudulent affidavits filed by his former wife in the original dissolution
proceeding, that issue was already litigated and resolved against him. See
Worrell v. Worrell, 23 So. 3d 199 (Fla. 4th DCA 2009). His other claims
involve issues not covered by the judgment on appeal and thus are
premature.

   Affirmed.

WARNER, MAY and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.